                                                                                         JS-6
 1
 2
                                                                                         10/22/2019
 3
                                                                                           CW
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
11                                                         Case No.: 5:18-cv-2333-FMO-JPR
     FRANK SINGH,
12
                         Plaintiff,                        ORDER GRANTING STIPULATED
13                                                         DISMISSAL WITH PREJUDICE
   v.
14 5060 MONTCLAIR PLAZA LANE
   OWNER, LLC, MACY’S WEST STORES,
15 INC., an Ohio Corporation, and DOES 1-50,
16 Inclusive,
17                    Defendants.

18
19          IT IS ORDERED that this action be and is hereby dismissed against Defendant, MACY’S
20   WEST STORES, INC., WITH PREJUDICE, pursuant to Federal Rules of Civil Procedure
21   41(a)(1)(A)(ii). The parties shall bear their own costs and attorney fees in connection with the
22   lawsuit and the negotiation and preparation of any agreement entered into by such parties.
23
24
25   Date: October 22, 2019                                           ___________/s/___________________
                                                                      FERNANDO M. OLGUIN
26                                                                    United States District Judge
27
28




                                Order Granting Stipulated Dismissal with Prejudice
                                                                                                          1
